Title: To John Adams from Benjamin Kent, 23 September 1774
From: Kent, Benjamin
To: Adams, John


     
      Boston, Septr. 23, 1774
     
     Our enemies, for their own further security, as well as to bring the town into the most complete dependence on the army and navy, spare no labor or pains; they suffer no owner of powder to take a single grain out of the town’s magazine, and there is none to be bought in the town. Two or three days ago, after the men of war had spiked up our cannon at the battery, they robbed us of six good pieces of large cannon, as we were carrying them in a gondola through the mill pond to Watertown. They take and keep the guns and cutlasses out of carts and wagons going over the Neck; and no doubt, if they thought they could disarm the town they would do it instantly. [He then mentions that their friends in Connecticut urged them to act before General Gage should receive the additional regiments which he expected —but that the people of Boston “would not undertake any thing material before they heard from the grand council of America, which we hope will remain forever.”] He then expresses a wish that the congress would consider their case, and says, “we are not suspicious that it can possibly be disagreeable to the grand congress that we should do everything in our power towards our defence; but to lie still so long as in any measure to disable us to secure ourselves by and bye, when we can now prevent it, would be very unwise, and it may be fatal to the town.” “It is necessary for us, as far as we can, to prepare for the worst that can happen; that we may not be unhappily surprised when the worst shall come. Look into Europe and see how tyranny flourishes; and if the tyrants will but join their forces, in a little time not one free state will be left on the other side of the Atlantic—which God forbid!
     In conclusion he says, “I do most heartily hope and desire, the body of representatives of all the colonies, may have eternity, for the glory of God, and the happiness of the American world. This is the prayer of the faith of your and their most cordial brother and friend.”
    